Citation Nr: 1610067	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-24 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder, to include hiatal hernia, ulcer, and gastroesophageal reflux disease (GERD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for asthma.
8.  Entitlement to service connection for a prostate disorder.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the VA Regional Office (RO) in Louisville, Kentucky, and from May 2012 and October 2013 rating decisions of the RO in St. Petersburg, Florida.  

With regards to the petitions to reopen service connection for psychiatric and gastrointestinal disorders, as discussed in detail below, the Veteran was previously denied service connection for posttraumatic stress disorder (PTSD) and for a hiatal hernia and an ulcer.  The evidence of record shows a current diagnosis of anxiety and GERD.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has characterized the issues in light of Clemons.  Additionally, although the Veteran claimed service connection for sinusitis, the evidence shows diagnoses of both allergic rhinitis and sinusitis.  In accordance with Clemons, the Board has phrased the issue as entitlement to service connection for a sinus disorder.   

The issues of service connection for headaches as secondary to the now service-connected sinusitis and allergic rhinitis and entitlement to total rating based on individual employability due to service-connected disabilities (TDIU) being referred have been raised by the record in November 2014 and December 2014 medical opinions, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's representative has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

As discussed below, the Board is reopening the claims of service connection for gastrointestinal and low back disorders.  The underlying service connection issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an unappealed January 2005 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence showing a diagnosis based on an in-service stressor.

2.  Evidence received after the January 2005 denial relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  By an unappealed October 1999 rating decision, the RO denied service connection for a hiatal hernia and an ulcer on the basis that there was no evidence showing current diagnoses.

4.  Evidence received after the October 1999 denial relates to unestablished facts necessary to substantiate the claim of service connection for a gastrointestinal disorder and raises a reasonable possibility of substantiating the underlying claim.

5.  By an unappealed October 1999 rating decision, the RO denied service connection for a low back disorder on the basis that there was no evidence showing a current disorder.

6.  Evidence received after the October 1999 denial relates to unestablished facts necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the underlying claim.

7.  By an unappealed October 1999 rating decision, the RO denied service connection for a bilateral knee disorder on the basis that there was no evidence showing residuals from in-service diagnoses or a current disorder.

8.  Evidence received after the October 1999 denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the underlying claim.

9.  The Veteran has not had plantar fasciitis at any time since filing his claim for compensation.

10.  A left ankle disorder was not present during service and did not develop as a result of any incident during service.

11.  The Veteran has not had asthma at any time since filing his claim for compensation. 

12.  A chronic prostate disorder was not present during service and did not develop as a result of any incident during service.

13.  The Veteran has sinusitis and rhinitis that are as likely as not related to his military service.

14.  The Veteran has sleep apnea is as likely as not aggravated by the now service-connected sinusitis and rhinitis.

15.  The Veteran has anxiety disorder, not otherwise specified (NOS) that is as likely as not related to his military service.

16.  A bilateral knee disorder was not present during service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's January 2005 denial of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final January 2005 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The RO's October 1999 denial of service connection for a hiatal hernia, ulcer, low back disorder, and bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

4.  Evidence received since the final October 1999 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Plantar fasciitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  A left ankle disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  Asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  A prostate disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

9.  The criteria for service connection for sinusitis and rhinitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

10.  The criteria for service connection for sleep apnea as secondary to the now service-connected sinusitis and rhinitis has been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

11.  The criteria for service connection for anxiety disorder, NOS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

12.  A bilateral knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the petitions to reopen and the issues of service connection for psychiatric, sinus, low back, and gastrointestinal disorders, as well as sleep apnea, since the Board is reopening the Veteran's claims and is granting service connection for psychiatric and sinus disorders in addition to sleep apnea, and is remanding service connection for gastrointestinal and low back disorders, no discussion of VA's duties to notify and assist is necessary with respect to these issues.

As for the remaining issues, the Veteran was notified in letters dated in April 2011 and April 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of the bilateral knee disorder, left ankle disorder, asthma, and prostate disorder claims.  Pertinent VA examinations were obtained in May 2011 and May 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues of service connection for a bilateral knee disorder, left ankle disorder, asthma, and prostate disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for plantar fasciitis is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a diagnosis of a disability or symptoms of a disability or that he suffered an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

	A.  New and Material

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

		1.  Psychiatric Disorder

Service connection for a psychiatric disorder was denied in January 2005 because the evidence did not show a diagnosis of PTSD, or any other psychiatric disorder, related to the Veteran's military service.  After receiving notice of the January 2005 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the January 2005 rating decision consisted of the Veteran's STRs and personnel records.  His STRs did not show the diagnosis of any psychiatric disorder.  His personnel records showed alcohol abuse and that he was grossly negligent in performing his duties.  There were no post-service medical records showing a diagnosis of a current psychiatric disorder.  

Accordingly, at the time of the denial in January 2005, the claims folder contained no competent evidence that the Veteran had a psychiatric disorder.  Thus, the RO, in January 2005, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a psychiatric disorder was received prior to the expiration of the appeal period.  The January 2005 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records, lay statements from the Veteran's sister and mother dated in October 2014 and November 2014, respectively, and a private medical opinion dated in December 2014 from H.H., Ph.D.  A treatment record in August 2010 shows a diagnosis of anxiety, while a record dated in December 2012 shows a diagnosis of adjustment disorder, NOS.  The December 2014 medical opinion shows that the Veteran was diagnosed with anxiety disorder, NOS.  Dr. H.H. opined that the Veteran's anxiety disorder, NOS began during his military service and is also aggravated by his respiratory problems, including sinusitis and rhinitis. 

The evidence of record obtained since the January 2005 rating decision, particularly the medical opinion and treatment records, show a current diagnosis of different psychiatric disorders, as well as relating his anxiety to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a psychiatric disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  As the Board is granting the underlying service connection issue, the Veteran is not prejudiced by the Board's adjudication of such issue below.  

		2.  Gastrointestinal Disorder

Service connection for a hiatal hernia and an ulcer was denied in October 1999 because the evidence did not show a diagnosis of those disorders, or any other gastrointestinal disorders, related to the Veteran's military service.  After receiving notice of the October 1999 decision, the Veteran did not appeal the denial of those issues.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the October 1999 rating decision consisted of the Veteran's STRs.  His STRs showed abdominal complaints in March 1977 with a diagnosis of viral gastrointestinal, and  a complaint of diarrhea with a diagnosis of gastroenteritis in May 1981.  There was no diagnosis of a hiatal hernia, ulcer, or any chronic gastrointestinal disorder.  There were no post-service medical records showing a diagnosis of a current gastrointestinal disorder.  

Accordingly, at the time of the denial in October 1999, the claims folder contained no competent evidence that the Veteran had a hiatal hernia, ulcer, or any other chronic gastrointestinal disorder.  Thus, the RO, in May 1999, denied service connection for those issues.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.

In reaching the conclusion that that decision is final, the Board has considered the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a hiatal hernia and an ulcer was received prior to the expiration of the appeal period.  The October 1999 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records.  The Veteran's records show several diagnoses of GERD.  See, e.g., June 2009 record.  A record in April 2011 suggests that the Veteran had a hiatal hernia.  

The evidence of record obtained since the October 1999 rating decision, particularly the treatment records, show a current diagnosis of a gastrointestinal disorder.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a hiatal hernia and an ulcer.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  For the reasons set forth in the remand below, the underlying service connection issue is being remanded.  

		3.  Low Back Disorder

Service connection for a low back disorder was denied in October 1999 because the evidence did not show a diagnosis of a current disorder.  After receiving notice of the October 1999 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the October 1999 rating decision consisted of the Veteran's STRs.  His STRs showed a diagnosis of a lumbosacral strain in February 1977.  There was no diagnosis of any chronic low back disorder following that treatment record.  There were no post-service medical records showing a diagnosis of a current low back disorder.  

Accordingly, at the time of the denial in October 1999, the claims folder contained no competent evidence that the Veteran had a chronic low back disorder.  Thus, the RO, in May 1999, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.

In reaching the conclusion that that decision is final, the Board has considered the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a low back disorder was received prior to the expiration of the appeal period.  The October 1999 rating decision is thus final.   

The relevant evidence received since the denial consists of post-service treatment records.  A November 2007 record shows that X-rays of the low back revealed degenerative changes (arthritis).  A May 2012 record reveals that the Veteran reported having chronic low back pain dating back to 1984.  

The evidence of record obtained since the October 1999 rating decision, particularly the treatment records, show a current diagnosis of a low back disorder.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a low back disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  For the reasons set forth in the remand below, the underlying service connection issue is being remanded.  

		4.  Bilateral Knee Disorder

Service connection for a bilateral knee disorder was denied in October 1999 because the evidence did not show a diagnosis of a current disorder.  After receiving notice of the October 1999 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the October 1999 rating decision consisted of the Veteran's STRs.  His STRs showed a several knee complaints in 1976 and 1977 with a diagnosis of chondromalacia patellar.  There was no diagnosis of any chronic bilateral knee disorder following the last records dated in 1977.  There were no post-service medical records showing a diagnosis of a current bilateral knee disorder or any residuals from the in-service complaints.  

Accordingly, at the time of the denial in October 1999, the claims folder contained no competent evidence that the Veteran had a chronic bilateral knee disorder or any residuals from his in-service complaints and diagnoses.  Thus, the RO, in October 1999, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.

In reaching the conclusion that that decision is final, the Board has considered the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a bilateral knee disorder was received prior to the expiration of the appeal period.  The October 1999 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records and a VA examination in May 2011.  At the VA examination, the Veteran was diagnosed with a bilateral knee strain; a negative nexus opinion was provided.

The evidence of record obtained since the October 1999 rating decision, particularly the examination, show a current diagnosis of a bilateral knee disorder.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral knee disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  As the RO adjudicated the underlying service connection issue on the merits, the Veteran's is not prejudiced by the Board also adjudicating such claim below.  

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§  1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


		1.  Plantar Fasciitis

The Veteran's STRs do not show any foot complaints.  His May 1984 separation examination revealed clinically normal feet.  The Veteran reported that he was in "good health."

There are no post-service treatment records showing a diagnosis of plantar fasciitis, or any other bilateral foot disorder.  The Veteran has not provided any information regarding such diagnosis.  

Based on a review of the evidence, the Board concludes that service connection for plantar fasciitis is denied.  Post-service treatment records reveal that plantar fasciitis has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran currently has plantar fasciitis.  There are no treatment records, either in service or post-service, showing such diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a plantar fasciitis at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of plantar fasciitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for plantar fasciitis in March 2012 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for plantar fasciitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for plantar fasciitis is denied.  See 38 U.S.C.A §5107 (West 2014).

		2.  Left Ankle Disorder

The Veteran's STRs show that he had a sprained left ankle in July 1977.  X-rays were within normal limits.  The Veteran was again diagnosed with a sprained left ankle in May 1978.  No fracture was seen.  His May 1984 separation examination revealed clinically normal lower extremities and the Veteran reported that he was in "good health" as noted above.

The Veteran was afforded a VA examination in May 2012.  He was diagnosed with a left ankle strain during his active duty.  He reported having chronic pain since his military service.  The examiner provided a diagnosis of left ankle strain and commented that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that it was less likely than not that the Veteran's current left ankle strain was caused by or a result of his in-service left ankle sprain in 1978.  The examiner noted that there was no objective evidence to support that that had been a chronic condition.  The examiner opined that there was no evidence of aggravation.  The examiner reported that they based their opinion on medical record review, medical literature review, and clinical experience.  

The Veteran's post-service treatment records do not show treatment for his left ankle or any opinion relating a left ankle strain to his military service.  

Based on a review of the evidence, the Board concludes that service connection for a left ankle disorder is not warranted.  Although the evidence shows that the Veteran had in-service sprains and currently has a left ankle disorder, it does not show that any diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any current left ankle disorder occurred in service.  Although the Veteran was diagnosed with sprains in July 1977 and May 1978, his STRs are silent for any diagnosis of a chronic disorder.  His May 1984 separation examination revealed clinically normal lower extremities; no left ankle disorder was diagnosed and no complaints were made.  As noted above, the Veteran specifically reported that he was in "good health."  None of the Veteran's post-service treatment records pertain to his left ankle, let alone contain any opinion relating a currently diagnosed left ankle disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed left ankle disorder is related to the Veteran's military service or that the onset of a left ankle disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinion of record, that of the May 2012 examiner, shows that the Veteran's left ankle strain is not related to this military service.  The Board acknowledges that the examiner did not reference the 1977 sprain in their opinion.  However, the rationale that there was no objective evidence to support a chronic condition, based on medical record and medical literature review and clinical experience, is still adequate.  As discussed above, there is no indication of any left ankle complaints in the Veteran's treatment records after 1978 until 2012.  The fact that his 1984 separation examination revealed clinically normal lower extremities, and was devoid of any left ankle complaints, supports the examiner's opinion.  Consequently, notwithstanding the examiner not addressing the 1977 sprain, the sound reasoning of such opinion supported by the objective evidence of record weighs against a finding of service connection.  

Here, the first evidence of a left ankle disorder is not until 2012.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left ankle complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a left ankle disorder is itself evidence which tends to show that a left ankle disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of a left ankle disorder being associated with the Veteran's active duty.  The preponderance of the evidence weighs against a finding of an association between a left ankle disorder and his active duty; as such, service connection for a left ankle disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left ankle disorder and the Veteran's active duty, service connection for a left ankle disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left ankle disorder is denied.    
		3.  Asthma

The Veteran's STRs show that he reported recurrent asthma in October 1976.  The record shows that there was no sign of asthma at that time.  His May 1984 separation examination revealed clinically normal lungs and chest.  Chest X-rays was reported to be normal.  The Veteran reported being in "good health."  There is no indication that the Veteran was diagnosed with chronic asthma during service.

Post-service medical records include a December 2010 record in which the Veteran reported a history of smoking 20 pack years with smoking cessation since 2007.  He was noted to have probably had asthma as a child, although he did not have a good recollection of that and his mother just recently told him.  He was diagnosed with asthmatic bronchitis with rhinosinusitis.  A record dated in February 2011 shows that the Veteran was again diagnosed with asthmatic bronchitis.  Neither of those records contain any opinion relating such to the Veteran's military service.  There are no treatment records dated after February 2011 showing any diagnosis of asthma.

The Veteran was afforded a VA examination in May 2012.  The Veteran reported using an inhaler daily for asthma/lung condition.  Following an exhaustive examination, the Veteran was only diagnosed with allergic rhinitis and obstructive sleep apnea.  The examiner specifically opined that there was no objective evidence of asthma found on available medical record review.  The examiner further opined that it was less likely than not the Veteran's asthma was caused by or a result of his in-service upper respiratory infections.  The examiner reported that medical literature review did not support a cause/effect relationship between those two conditions.  The examiner opined that there was no objective evidence of asthma found on service treatment record review and there was no objective evidence of aggravation.  The examiner reported basing their opinion on medical record review, medical literature review, and clinical experience.  

The Veteran submitted a private medical opinion from H.S., M.D. dated in November 2014.  Dr. H.S.'s opinion relates sinusitis and allergic rhinitis to the Veteran's in-service upper respiratory infections and other respiratory complaints during his military service.  Dr. H.S. does not provide any diagnosis of asthma.  For the reasons discussed below, the Board is granting service connection for sinusitis and allergic rhinitis based on Dr. H.S.'s opinion.  

Based on a review of the evidence, the Board concludes that service connection for asthma is denied.  Post-service treatment records reveal that asthma has not been shown at any time since the claim for service connection in 2012.  The overall evidence of record weighs against a finding that the Veteran currently has asthma.  

The Board acknowledges the diagnoses of asthmatic bronchitis in December 2010 and February 2011.  However, there are no treatment records dated since the claim was filed in March 2012 showing any diagnosis of asthma.  The May 2012 VA examination, occurring after the last diagnosis of asthmatic bronchitis, shows that asthma was not diagnosed.  As the examiner had the benefit of physically examining the Veteran, the Board concludes that the evidence does not support a finding that the Veteran has had a definitive diagnosis of asthma at any time since filing his claim.  The fact that Dr. H.S. related the Veteran's in-service respiratory complaints to sinusitis and allergic rhinitis, and not to a confirmed diagnosis of asthma, supports the Board's conclusion that the Veteran does not currently have a diagnosis of asthma.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a asthma at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of asthma falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for asthma in March 2012 has such disability been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for asthma.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for asthma is denied.  See 38 U.S.C.A §5107.

		4.  Prostate Disorder

The Veteran's STRs show numerous instances of prostatitis.  A record dated in February 1978 shows that the Veteran was diagnosed with severe prostatitis.  He was place on profile at that time for his prostatitis.  A July 1978 record shows that the Veteran had a relapse of prostatitis.  He was diagnosed with chronic prostatitis in August 1978.  A May 1980 record shows recurrent prostatitis.  The Veteran's May 1984 separation examination revealed a clinically normal genito-urinary system and the Veteran reported being in "good health."  There is no diagnosis of prostatitis following May 1980.  

The Veteran was provided a VA examination in May 2012.  He was diagnosed with erectile dysfunction, prostate hypertrophy, chronic prostatitis during service; and hypogonadism.  The Veteran reported being diagnosed with prostatitis during service and that he had had problems with elevated prostate-specific antigen (PSA) and erectile dysfunction.  He reported being started on testosterone injections for hypogonadism in 2007.  He reported being treated for prostate condition at times since service.  After examining the Veteran, the examiner opined that the Veteran had benign prostate hypertrophy with no objective evidence of prostatitis on exam that day; hypogonadism not caused by or a result of prostatitis per literature review; and complete erectile dysfunction secondary to hypogonadism.  The examiner opined that it was less likely than not that the Veteran's current prostate condition was caused by or a result of in-service treatment for prostatitis in February 1978 and May 1980.  The examiner opined that there was no objective evidence found in medical record review to support that claim.  The examiner further opined that there was no objective evidence of aggravation and reiterated that no prostatitis was found on physical exam that day.  The examiner reported that they based their opinion on medical record review, medical literature review, and clinical experience.

The Veteran's post-service treatment records show a diagnosis of erectile dysfunction, see, e.g., December 2009 record, but no diagnosis of prostatitis.  None of the Veteran's treatment records contain any medical opinion relating a prostate disorder to his military service.  

Based on a review of the evidence, the Board concludes that service connection for a prostate disorder is not warranted.  Although the evidence shows that the Veteran had several instances of prostatitis during service and currently has a prostate disorder, it does not show that any diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any current prostate disorder occurred in service.  Although the Veteran had several complaints in 1978 and 1980, his STRs are silent for any diagnosis of a prostate disorder after May 1980.  His May 1984 separation examination revealed a clinically normal genito-urinary system; no prostate disorder was diagnosed and no complaints were made.  Indeed, the Veteran specifically reported being in "good health."  None of the Veteran's treatment records contain any opinion relating a currently diagnosed prostate disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed prostate disorder is related to the Veteran's military service or that the onset of a prostate disorder began during service.  See Curry at 68.  

The only medical opinion of record, that of the May 2012 examiner, shows that the Veteran's benign prostate hypertrophy, hypergonadism, and erectile dysfunction are not related to this military service.  As this opinion was formed after interviewing and examining the Veteran, and was based on medical record and medical literature review, as well as clinical expertise, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran has a prostate disorder that is related to his military service.

In this case, the first evidence of prostate complaints is not until 2007, when the Veteran reported being treated for hypogonadism.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of prostate complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a prostate disorder is itself evidence which tends to show that a prostate disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of a prostate disorder being associated with the Veteran's active duty.  The preponderance of the evidence weighs against a finding of an association between a prostate disorder and his active duty; as such, service connection for a prostate disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a prostate disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a prostate disorder and the Veteran's active duty, service connection for a prostate disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a prostate disorder is denied.  See 38 U.S.C.A §5107.  
		5.  Sinus Disorder

The Veteran's STRs reveal that he had difficulty breathing in October 1976.  The diagnosis was upper respiratory cold.  He complained of nasal congestion in November 1976 and was diagnosed with a recurrent upper respiratory infection and rule out allergy.  The Veteran was diagnosed with purulent rhinitis in October 1977.  A December 1980 record reveals that the Veteran complained of sinus congestion; the diagnosis was a cold.  He again had sinus congestion in January 1981 with a diagnosis of a cold.  An undated temporary profile shows that the Veteran had acute respiratory disease.  His May 1984 separation examination revealed clinically normal sinuses.  

Post-service treatment records show recurring diagnoses of sinusitis and rhinitis dating back to February 2000.  

At the May 2012 VA examination for his asthma, the Veteran was diagnosed with allergic rhinitis on treatment.  No opinion regarding the etiology was provided.  

The Veteran submitted a medical opinion from Dr. H.S. dated in November 2014.  Dr. H.S. noted reviewing the Veteran's claims file.  He reported the Veteran's various STRs showing respiratory problems.  The Veteran reported that he had respiratory issues practically the whole time he was in service.  He reported that those same problems had been present ever since and he continued to be treated.  Dr. H.S. opined that with the benefit of hindsight, it was clear the Veteran's current diagnosis of sinusitis and rhinitis started in service and the diagnosis in service in October 1977, December 1980, and January 1981 of sinusitis and rhinitis were correct.  Dr. H.S. reported that when he compared the Veteran's service records with his records, he could see the same symptoms today as he had in service and he was now diagnosed with sinusitis and rhinitis.  After reviewing the evidence and interviewing the Veteran, it was his opinion that the Veteran clearly had sinusitis and rhinitis in service.  

Based on a review of the evidence, the Board finds that service connection for sinusitis and rhinitis is warranted.  The evidence shows that the Veteran currently has sinusitis and rhinitis.  It also shows in-service respiratory complaints.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his sinusitis and rhinitis and his military service.

Of particular importance to the Board are the several instances of respiratory problems in service, recurring post-service diagnoses of sinusitis and rhinitis, and the medical opinion from Dr. H.S.  In this case, the Veteran's in-service sinus complaints are well documented.  Post-service treatment records dating back to 2000 show repeated diagnoses of sinusitis and rhinitis.  The only medical opinion of record addressing the Veteran's in-service and post-service complaints and diagnoses is that of Dr. H.S.  The May 2012 VA examiner did not provide any opinion as to the diagnosed rhinitis.  As Dr. H.S.'s opinion was formed after interviewing the Veteran and reviewing the evidence, the Board accords it great probative value.  Consequently, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for sinusitis and rhinitis is, therefore, granted.

      6.  Sleep Apnea

The Veteran's STRs are silent for any complaints pertaining to sleep apnea.  His May 1984 separation examination revealed all clinically normal systems.  

Post-service treatment records include a sleep study dated in December 2011 confirming a diagnosis of sleep apnea.  

The Veteran submitted a medical opinion from Dr. H.S. dated in November 2014.  For the reasons set forth above, the Board has granted service connection for sinusitis and rhinitis on the basis of this opinion.  Dr. H.S. also opined that the Veteran's sleep apnea was diagnosed in 2011 and that the Veteran was unable to use his CPAP when his sinusitis and rhinitis prevented him from breathing properly.  He opined that the sleep apnea did not begin in service, but that the daytime symptoms of sleep apnea were much worse when the Veteran could not use his CPAP.  He opined that sinusitis and rhinitis limited lung function and anything that limited lung function contributed to sleep apnea.  He further opined that impaired breathing lowered oxygen levels thus aggravating sleep apnea.  Dr. H.S. concluded that the sinusitis and rhinitis did aggravate the Veteran's sleep apnea.  

Based on a review of the evidence, the Board concludes that service connection for sleep apnea as secondary to the now service-connected sinusitis and rhinitis is warranted.  As set forth above, the Board has found that service connection for sinusitis and rhinitis is warranted.  The evidence shows that he currently has a diagnosis of sleep apnea.  When affording him the benefit-of-the-doubt, the evidence supports a finding that service connection for the Veteran's sleep apnea as secondary to his service-connected sinusitis and rhinitis is warranted.

In concluding that service connection on a secondary basis is warranted, of particular importance to the Board is the November 2014 opinion from Dr. H.S.  As Dr. H.S.'s opinion was formed after interviewing the Veteran as well as reviewing his records, and is supported by a rationale discussing how sinusitis and rhinitis aggravates sleep apnea, the Board accords it great probative value.  It is also uncontradicted.  Taking into account this opinion and in affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that the Veteran's sleep apnea is aggravated by his now service-connected sinusitis and rhinitis.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for sleep apnea is, therefore, granted. 

		7.  Psychiatric Disorder

Although the RO did not reopen the Veteran's claim, as the Board is granting this issue, the Veteran is not prejudiced by the Board's adjudication of this claim.

The Veteran's STRs are silent for any psychiatric complaints.  His personnel records show that he was recommended for a general discharge for alcohol rehabilitative failure.  A general counseling form dated in June 1984 shows that the Veteran was "grossly negligent in performing his duties and fulfilling his responsibilities."  

Post-service treatment records show a diagnosis of anxiety in August 2010 and of adjustment reaction, NOS in December 2012.  

Lay statements from the Veteran's sister and mother dated in October 2014 and November 2014, respectively, show that the Veteran was a changed person after his military service.  Both of them reported that the Veteran was depressed after service.  

The Veteran submitted a private medical opinion from Dr. H.H. dated in December 2014.  Dr. H.H. diagnosed the Veteran with anxiety disorder, NOS.  She reported that there is a body of medical literature detailing the emergence of mental health symptoms within active duty serviceman and that researchers found that active military service impacted depression, anxiety, and quality of life satisfaction.  Dr. H.H. noted that the Veteran and his family contended that he entered service as a typical individual without mental health issues; however, while engaged in active service, he began struggling with behavioral issues.  Dr. H.H. reported reviewing the Veteran's pertinent STRs and post-service records.  She opined that after interviewing the Veteran and the claims file, he suffered from anxiety disorder, which more likely than not began in military service and continued uninterrupted to the present.  

Based on a review of the evidence, the Board finds that service connection for anxiety disorder, NOS is warranted.  The evidence shows that the Veteran currently has anxiety disorder, NOS.  It also suggests in-service behavioral issues as evidenced by the recommendation for a general discharge for alcohol rehabilitative failure.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his anxiety disorder, NOS and his military service.

Of particular importance to the Board are the statements from the Veteran's sister and mother and medical opinion from Dr. H.H.  In this case, the Veteran's sister's and mother's statements show that the Veteran had no psychiatric symptoms prior to service, but did have symptoms after service.  The Veteran's family members are competent to report changes noticed in the Veteran after service.  The Board also finds them credible.  The only medical opinion of record, that of Dr. H.H. shows that the Veteran's diagnosed anxiety disorder, NOS, began during his military service.  As such opinion was formed after interviewing the Veteran and reviewing the pertinent evidence, the Board accords it great probative value.  It is also uncontradicted.  Consequently, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for anxiety disorder, NOS is, therefore, granted.

		8.  Bilateral Knee Disorder

The Veteran's STRs show several instances of knee complaints.  In November 1976, the Veteran complained of his left knee hurting for one week.  He was diagnosed with chondromalacia patellar and effusion.  The Veteran continued to complain of left knee pain in January 1977.  He was diagnosed with chondromalacia and was placed on a temporary profile.  He was placed on a temporary profile in March 1977 for both knees.  A May 1977 record shows that the Veteran complained of bilateral knee pain since entering service in August 1976.  He was diagnosed with chondromalacia and was again placed on a temporary profile for a painful right knee (chondromalacia).  A July 1977 record shows that the Veteran had a left knee sprain; X-rays were within normal limits.  Another July 1977 record shows a diagnosis of possible chondromalacia.  The Veteran reportedly hit his right knee on the floor in December 1977; examination was normal.  There are no further knee complaints after 1977.  His May 1984 separation examination revealed clinically normal lower extremities and the Veteran reported being in "good health."  

The Veteran was afforded a VA examination in May 2011.  The examiner reported the diagnoses shown in the Veteran's STRs.  The Veteran reported that he was having pain during service while running.  He reported experiencing stiffness in the morning but improved as he walked.  Following examination, the Veteran was diagnosed with bilateral knee strain.  The examiner opined that the Veteran's current bilateral knee strain was not caused by his chondromalacia patellae diagnosed during his active duty.  The examiner reported that the Veteran's bilateral knee pain was diagnosed as chondromalacia patellae, which was a temporary condition.  The examiner noted that since 1977, there was no other record to show that his active duty temporary condition had progressed to the present knee strain.

A May 2011 treatment record shows that the Veteran complained of knee pain that began month(s) ago.  He was diagnosed with recurrent knee pain.  There are no opinions relating a currently diagnosed bilateral knee disorder to his military service.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral knee disorder is not warranted.  Although the evidence shows that the Veteran had in-service complaints and diagnoses of chondromalacia patellae and currently has a bilateral knee disorder, it does not show that any diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any current bilateral knee disorder occurred in service.  Although the Veteran had several complaints in 1976 and 1977, his STRs are silent for any diagnosis of a chronic disorder.  There are no further knee complaints after 1977.  The Veteran's May 1984 separation examination revealed clinically normal lower extremities; no bilateral knee disorder was diagnosed and no complaints were made.  The Veteran specifically reported being in "good health."  None of the Veteran's treatment records contain any current diagnosis of chondromalacia patellae or any opinion relating a currently diagnosed bilateral knee disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed bilateral knee disorder is related to the Veteran's military service or that the onset of a bilateral knee disorder began during service.  See Curry at 68.  

The only medical opinion of record, that of the May 2011 examiner, shows that the Veteran's bilateral knee strain is not related to this military service.  As this opinion was formed after interviewing and examining the Veteran, and includes a well-reasoned rationale, the Board accords it great probative value.  It is also uncontradicted.  The examiner's opinion that the Veteran's in-service knee pain was temporary is supported by the absence of any further complaints in the Veteran's STRs after 1977 as well as the normal examination at discharge with no reports of a chronic knee problem.  No medical professional has provided any opinion indicating that the Veteran has a bilateral knee disorder that is related to his military service.

In this case, the first evidence of a bilateral knee disorder is not until 2011.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral knee complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a bilateral knee disorder is itself evidence which tends to show that a bilateral knee disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of a bilateral knee disorder being associated with the Veteran's active duty.  The preponderance of the evidence weighs against a finding of a nexus between the Veteran's bilateral knee disorder and his active duty; as such, service connection for a bilateral knee disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a bilateral knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a bilateral knee disorder and the Veteran's active duty, service connection for a bilateral knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.

New and material evidence having been received, the claim for service connection for a gastrointestinal disorder is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.

Entitlement to service connection for plantar fasciitis is denied.  

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for sinusitis and rhinitis is granted.

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for anxiety disorder, NOS is granted.  
Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  Regarding the Veteran's gastrointestinal disorder, his STRs show gastrointestinal complaints while post-service treatment records show a current diagnosis of GERD.  As the Veteran has not yet been provided a VA examination, the Board concludes that a remand to afford the Veteran a VA examination is necessary.  Similarly, the Veteran's STRs show a lumbosacral strain and post-service records show a diagnosis of arthritis.  A remand is therefore also necessary for this claim to determine if the Veteran has a low back disorder related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive #1, accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed gastrointestinal and low back disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the gastrointestinal disorder, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed gastrointestinal disorder is related to his military service.  

The examiner should address the Veteran's in-service diagnosis of viral gastrointestinal in March 1977 and gastroenteritis in May 1981.

B) For the low back disorder, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed low back disorder is related to his military service.  

The examiner should address the in-service diagnosis of a lumbosacral strain in February 1977.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


